Citation Nr: 0119938	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for post-traumatic 
degenerative changes of the right (dominant) wrist, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for post-traumatic 
degenerative changes of the left (nondominant) wrist, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
degenerative changes of the left ankle, currently rated as 10 
percent disabling.

6.  Entitlement to an effective date earlier than September 
21, 1999, for the assignment of a 10 percent disability 
rating for degenerative joint disease of the right knee.

7.  Entitlement to an effective date earlier than September 
21, 1999, for the assignment of a 10 percent disability 
rating for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 1998 and December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


REMAND

The Board's review of the claims file reveals that additional 
relevant evidence exists which has not been obtained.  The 
only evidence which has been developed in connection with the 
issues on appeal are two VA examination reports dated in 
August 1998 and September 1999.  Significantly, however, in 
his substantive appeal of May 1999 the veteran reported that 
he had recently visited an orthopedic clinic and this 
resulted in him being given a different medication and 
bilateral wrist braces.  Additionally, in an application for 
an annual clothing allowance dated in April 1999, the veteran 
reported that he used metal wrist braces which had been 
issued by the VA Medical Center in Temple, Texas.  No 
treatment records have been obtained from that facility.  
Treatment records from an orthopedic clinic would be relevant 
to the veteran's claims for increased ratings for his 
service-connected orthopedic disabilities.  The Board also 
notes that the records might be relevant to the claims for 
earlier effective dates for increased ratings for service-
connected knee disorders as such records could demonstrate 
that the criteria for an increased rating were met as of an 
earlier date.

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the VA has an 
obligation to secure such records unless it is reasonably 
certain that they do not exist or that further efforts to 
obtain those records would be futile.  Moreover, the VCAA 
sets forth additional duty to assist and due process 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Accordingly, this case 
is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
both VA and non-VA, who recently treated 
him for his service-connected 
disabilities.  After securing the 
necessary release, the RO should request 
these records, including those from the 
VAMC at Temple, Texas.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied. 

3.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings and earlier effective dates.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




